Judge SitirsoN
delivered the opinion of the court:
An execution in favor of Nicholas Winn, as plaintiff therein, against Lewis C. Robards, was, by the sheriff of Fayette county, levied on the defendant’s property on the 5th day of September, 1855, and the plaintiff in the execution died on the 20th of the same month. The sheriff returned the execution, stating in his return that the property levied on had not been sold under the execution, because the plaintiff had died before the day of sale.
*242Joseph A. Graves having administered on the estate of the plaintiff in the execution, filed in the clerk’s office from whence it had issued, an-affidavit, setting forth the death of the said Nicholas Winn, the fact that he had been appointed his administrator, and accompanied the same with a copy of the order of his appointment and a certificate of his qualification. Thereupon the clerk of the court, on &he 31st day of October, 1855, issued a venditioni ex-ponas, directing the shei iff to sell the property levied enfor the payment of the debt.
After the death of Winn, viz, on the 21st of September, J855, John H. Morgan, as the creditor of Robards, sued out an attachment against the latter, which was levied on the same property upon which Winn’s execution had been previously levied. And upon the 24th of the same month Robards conveyed the same property to Morgan, by a deed of mortgage, to secure the payment of the debt which he owed him.
Under this state of case a contest has arisen between Morgan and Winn’s administrator, in relation to the legal effect of the levy made in the lifetime of Winn, by virtue of the execution in his favor.
In the case of Wagnon vs. McCoy's executor, 2 Bibb, 198, it was decided that an execution abates by the death of the plaintiff after it has been delivered to the sheriff, but before it has been levied or replevied. And in the case of Huey's administrator vs. Redden's heirs, &c., 3 Dana., 488, it was decided, that as, acccording to the foregoing case of Wagnon vs. McCoy's executor, the death of the creditor in the execution deprived the debtor of -the benefit of replevying the debt, -the execution, notwithstanding it may have been levied, should be deemed to have 'been abated by his death. But it may be remarked fhat in the last ease .nothing was decided, except ¡that the death of the plaintiff in the execution, even .after a levy had been made under it, abated it, so ¿that a scire facias to have judgment of revivor in the *243name of his proper representative could be maintained. But no question was made or decided in relation to the effect that the levy would have in creating a lien upon the property.
The court decided, in the case of Kennedy vs. Holloway's administrator, 6 J. J. Marshall, 321, that by the levy of an execution in the lifetime of the plaintiff, the title to the property levied on vested in the sheriff, and that it was not divested by the subsequent death of the plaintiff before the sale, although the levy in such a case was voidable, and might be avoided by the defendant in the execution whose property had been taken, but by no other person. And if he acquiesced in the levy until the judgment was revived in the name of the executor or administrator, then there would be a person in being to whom a replevin or sale bond might be legally executed, and the officer could proceed in the name of the new party to the record, to dispose of the property, the title to which was fully vested in him by the previous levy.
It appears that the only reason why an execution which had been levied in the lifetime of the plaintiff, should be deemed to have been abated by .his subsequent death, is, that unless it should be allow.ed to have that effect, the defendant in the execution might be deprived of the advantage and right secured to him by our statutes allowing a three months’ replevy of the debt, and requiring sales to be made upon credit, inasmuch as there would be no person in existence to whom either a replevin or sale bond could be executed.
Shortly after the death of Winn, and before administration on his estate had been granted, this action was commenced in the joint names of Lewis Robards and John H. Morgan, to enjoin the sheriff from selling the property on which Winn’s execution had been levied, on the grounds of the death of Winn, and the transfer of the property by Robards to Morgan by a deed of mortgage. And it is con*244tended that Robards, by bringing this action, manifested his intention not to acquiesce in the levy, and that consequently the case does not come within the principle settled in Kennedy vs. Holloway’s administrator, supra.
1. By the Code of Practice, sections 432-3-4, the death of one or all the plaintiffs in a judgment or execution, does not prevent an execution from issuing thereon, but the clerk is required to endorse, on any execution which issues, the name of the personal representative.
2. If an execution be levied and the plaintiff die before a sale of the property, and in a reasonable time there is a personal representative qualified, the lien created by the levy is not lost, nor is any sci.fa. necessary to authorize the issue of a venditioni exponas, or other execution on the judgment.
Under the Code of Practice, the death of one, or even of all, of the plaintiffs in a judgment, does not prevent an execution being issued thereon ; but on such execution the clerk is required to indorse the death of the plaintiff, and the name oí his representative or representatives. (Sections 432, 433, 434.)
By this change in the law, the death of the plaintiff in the execution does not actually abate either the judgment or the execution, but merely suspends their operation until an administrator be appointed, and the clerk rendered able to indorse his name upon the execution, by an affidavit being filed in his office of the plaintiff’s death, and that the person named as such is his personal representative, together with a copy of the order of his appointment and qualification. No proceeding in the nature of a sci-re facias is required — no summons issues against the defendant, nor is any order of the court necessary to enable the clerk to issue an execution on the judgment.
If, therefore, upon the death of the plaintiff in the execution, an administrator on his estate be appointed, and the steps taken which the law requires to enable the clerk to make the proper indorsement upon the execution, within a reasonable time after his death, any lien upon the defendant’s property acquired by the execution being placed in the officer’s hands, or being levied by him, remains in full force, and cannot be superseded by a subsequent lien, created either by the law or by the act of the defendant.
As, however, the death of the plaintiff has the effect to-suspend all further proceedings on the execution until administration be granted, and the clerk rendered able to make the proper indorsement *245upon the execution, so that the defendant may have the benefit of a sale upon credit, ox* the l’ight to replevy the debt, any unreasonable delay in taking the steps necessary to authorize the sheriff to execute the writ will operate as a legal discharge of the lien acquired by the execution.
In this case, the plaintiff in the execution died on the 20th of September. In the month of October next thereafter, an administrator was appointed, the necessary affidavit and copy of the order appointing the administrator filed in the clerk’s office, and such an indorsement made upon the venditioni exponas as the law requires. No unreasonable delay occurred in any of the proceedings, and consequently the lien acquired upon the property of the defendant, by the levy of the execution, was not lost by the death of the plaintiff; but the sheriff had the right, when the proper indorsement was made by the clerk, to proceed with the execution as if the plaintiff were still living.
Wherefore, the judgment is affirmed.